— Order granting plaintiff’s motion for examination of a witness before trial modified by striking out items (a) to (e), inclusive, and as so modified affirmed, without costs. The items mentioned pertain only to hearsay testimony not material and necessary on the trial. Item (f) relates to conversations with the officers of defendant bank in which admissions pertinent to the issues may be obtained. The facts presented warranted the exercise of discretion at Special Term in granting the examination in this respect. (Bloede Co. v. Devine Co., 211 App. Div. 180; Bartlett v. Sanford, 244 id. 722.) The witness may produce his records to aid his recollection on these subjects. Settle order on notice, in which an officer will be appointed before whom the examination will be had, and a date fixed for such examination. Motion to dismiss appeal dismissed, without costs. Lazansky, P. J., Hagarty, Carswell, Davis and Adel, JJ., concur.